Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim is missing the ending period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingale et al. (U.S. Patent Pub. No. 2018/0205715).

Regarding claim 1, Ingale et al. teaches a system for receiving a tasking order from a client and providing instructions for operating a remote device comprising: an operations center including a receiver configured to receive an incoming tasking order and processor 

Regarding claims 2 and 11, Ingale et al. teaches wherein operations center includes an application programming interface (API) configured to receive the data packet in a format recognizable by the processor (paragraph 0064).

Regarding claims 3 and 12, Ingale et al. teaches wherein the server includes a database, and wherein the server is configured to review the tasking order and to review a plurality of client IDs stored in the database in order to correlate the client with the specific client ID (paragraph 0115).

Regarding claims 4 and 13, Ingale et al. teaches wherein the security tag includes randomly generated characters (paragraph 0004).

claims 5 and 14, Ingale et al. teaches wherein the security tag is assigned to the specific client ID and stored in the database (paragraph 0115).

Regarding claims 6 and 15, Ingale et al. teaches wherein the operations center include a transmitter for transmitting the instructions to the remote device (paragraph 0050).

Regarding claims 7 and 16, Ingale et al. teaches wherein the tasking order is transmitted by the client to the operations center using a virtual private network (VPN) (paragraph 0075).

Regarding claims 8 and 17, Ingale et al. teaches wherein the tasking order is encrypted (paragraph 0074).

Regarding claims 9 and 18, Ingale et al. teaches wherein the tasking order is encrypted using a 2.sup.256 encryption key (paragraph 0074).

Regarding claim 10, Ingale et al. teaches an anonymous tasking network system comprising: a client system configured to send a tasking order and providing instructions for operating a remote device (fig. 7); an operations center including a receiver configured to receive an incoming tasking order and processor handling the incoming tasking order, wherein the tasking order includes a data packet (fig. 2, ref. num 203 and 223 and paragraph 0072); wherein the data packet is assigned a security tag by the processor, wherein the security tag correlates to a client ID that is associated with the client, and wherein the client ID is stored in a remote server that is inaccessible to the client (paragraph 0004, 0118, and 0120); 

Regarding claim 19, Ingale et al. teaches wherein the captured data and the security tag is sent to a module having a module processor configured to receive the captured data and transform the captured data to a readable data, wherein the readable data is sent from the module to a remote location (paragraph 0125).

Regarding claim 20, Ingale et al. teaches wherein the captured data is sent to the operations center from the remote device, wherein the captured data is transformed via the processor of the operations center to a readable data, wherein the readable data and the security tag is sent to an auxiliary storage device remote from the operations center (fig. 7, ref. num 765 separate from client device 705).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433